           Case 1:17-bk-10673-VK                   Doc 71 Filed 03/16/20 Entered 03/16/20 17:35:36                                      Desc
                                                    Main Document Page 1 of 5

                                                                              FOR COURT USE ONLY



                                                                                                         FILED & ENTERED

                                                                                                                 MAR 16 2020

                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY Pgarcia DEPUTY CLERK




                                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

 In re:                                                                       CASE NO.: 1:17-bk-10673-VK
                                                                              CHAPTER: 7

 Hermann Muennichow,                                                            ORDER GRANTING IN PART MOTION FOR
                                                                                   RELIEF FROM THE AUTOMATIC
                                                                                    STAY UNDER 11 U.S.C. § 362
                                                                                        (REAL PROPERTY)

                                                                              DATE: February 19, 2020
                                                                              TIME: 9:30 a.m.
                                                                              COURTROOM: 301
                                                                              PLACE: 21041 Burbank Blvd.
                                                                                      Woodland Hills, CA 91367

                                                              Debtor(s).

 Movant: U.S. Bank Trust National Association as Trustee of Bungalow Series III Trust



1. The Motion was:                  Opposed               Unopposed                Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        38685 Calle De Lobo
    Unit/suite number:
    City, state, zip code: Murrietta, California 9256

    Legal description or document recording number (including county of recording):




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 1                                         F 4001-1.RFS.RP.ORDER
           Case 1:17-bk-10673-VK                   Doc 71 Filed 03/16/20 Entered 03/16/20 17:35:36                                      Desc
                                                    Main Document Page 2 of 5




          See attached page.

3. The Motion is granted under:
     a.         11 U.S.C. § 362(d)(1)
     b.         11 U.S.C. § 362(d)(2)
     c.         11 U.S.C. § 362(d)(3)
     d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                creditors that involved:
          (1)        The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                     secured creditor or court approval; and/or
          (2)        Multiple bankruptcy cases affecting the Property.
          (3)        The court        makes      does not make         cannot make
                     a finding that the Debtor was involved in this scheme.
          (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
              order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
              years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
              this title may move for relief from this order based upon changed circumstances or for good cause shown,
              after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
              liens in real property shall accept any certified copy of this order for indexing and recording.

4.        As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
     a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
     b.         Modified or conditioned as set forth below.
     c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 2                                         F 4001-1.RFS.RP.ORDER
             Case 1:17-bk-10673-VK                   Doc 71 Filed 03/16/20 Entered 03/16/20 17:35:36                                      Desc
                                                      Main Document Page 3 of 5

                 remedies regarding the Property do not constitute a violation of the stay.

5.          Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
            applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
            estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.          Movant must not conduct a foreclosure sale of the Property before (date)                                       .

7.          The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
            contained within this order.

8.          In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
            entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
            prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
            the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
            secured claim after entry of this order.

9.          The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
            to the same terms and conditions as to the Debtor.

10.         The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.
13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).

14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
      ///


      ///


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page 3                                         F 4001-1.RFS.RP.ORDER
          Case 1:17-bk-10673-VK                   Doc 71 Filed 03/16/20 Entered 03/16/20 17:35:36                                      Desc
                                                   Main Document Page 4 of 5

18.       Other (specify): The Court grants relief from the stay under 11 U.S.C. § 362(d)(1) for the movant to offer a
      potential forbearance agreement, loan modification, refinance agreement or other loan work out or loss mitigation
      agreement. Movant may contact Helayne Muennichow by telephone or written correspondence to offer such an
      agreement. To the extent that the subject real property remains property of the estate, i.e., it is not abandoned by the
      chapter 7 trustee, Court approval of any such agreement is required.




                                                                          ###




                 Date: March 16, 2020




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 4                                         F 4001-1.RFS.RP.ORDER
         Case 1:17-bk-10673-VK                   Doc 71 Filed 03/16/20 Entered 03/16/20 17:35:36                                      Desc
                                                  Main Document Page 5 of 5

                           NOTICE OF ENTERED ORDER AND SERVICE LIST

   Notice is given by the court that a judgment or order entitled (specify) ORDER GRANTING IN PART MOTION FOR
     RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (REAL PROPERTY) was entered on the date
   indicated as “Entered” on the first page of this judgment or order and will be served in the manner indicated below:


I. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”): Pursuant to controlling General Order(s)
and Local Bankruptcy Rule(s), the foregoing document was served on the following person(s) by the court via NEF and
hyperlink to the judgment or order. As of March 12, 2020, the following person(s) are currently on the Electronic Mail
Notice List for this bankruptcy case or adversary proceeding to receive NEF transmission at the email address(es)
indicated below.

    •   Benjamin Blakeman , ben@lifeinsurance-law.com
    •   Reagan E Boyce rboyce@cr.law
    •   Richard Burstein rburstein@bg.law, ecf@bg.law
    •   Daniel K Fujimoto wdk@wolffirm.com
    •   Jorge A Gaitan ecf@bg.law, jgaitan@bg.law
    •   Steven T Gubner sgubner@bg.law, ecf@bg.law
    •   Nina Z Javan nina.javan@swmllp.com, gabby@wsrlaw.net
    •   Robert R Marcus , kkelley@bradley.com
    •   David W. Meadows david@davidwmeadowslaw.com
    •   David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
    •   Stuart R Simone info@gomezsimonelaw.com,
        breyes@gomezsimonelaw.com;info@gomezsimonebk.com;mgomez@gomezsimonelaw.com;marcusgomez@ver
        izon.net
    •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
    •   Robert G Uriarte rgulawoffice@gmail.com
    •   Kelly Warren kwarren@cpl.net
    •   Kathy Watson BKNotices@snservicing.com, BKNotices@snservicing.com
    •   Zann R Welch ecfnotices@ascensioncapitalgroup.com
    •   Robert P Zahradka caecf@tblaw.com
    •   Kristin A Zilberstein Kris.Zilberstein@Padgettlawgroup.com,
        BKecf@padgettlawgroup.com,Kris.Zilberstein@ecf.courtdrive.com,bknotifications@ghidottiberger.com

                                                                   Service information continued on attached page

II. SERVED BY THE COURT VIA U.S. MAIL OR FACSIMILE: A copy of this notice and a true copy of this judgment or
order was sent by United States Mail, first class, postage prepaid, or via facsimile to the following person(s) and/or
entity(ies) at the address(es) indicated below on March 16, 2020:

Gary A Kurtz
Law Office of Gary Kurtz APLC
30101 Agoura Court Ste 118
Agoura Hills, CA 91301




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 5                                         F 4001-1.RFS.RP.ORDER
